UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 30, 2013 AAA CAPITAL ENERGY FUND L.P. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation) 000-25921 (Commission File Number) 13-3986032 (IRS Employer Identification No.) c/o Ceres Managed Futures LLC 522 Fifth Avenue - 14th Floor New York, New York 10036 (Address and Zip Code of principal executive offices) Registrant’s telephone number, including area code:(855) 672-4468 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. The registrant has entered into a commodity futures customer agreement, effective as of October 30, 2013 (the “Customer Agreement”), with Morgan Stanley & Co. LLC, a Delaware limited liability company (“MS & Co.”).Pursuant to the Customer Agreement, MS & Co. will (i) hold a portion of the registrant’s assets in an account in the registrant’s name, (ii) hold a portion of the registrant’s assets invested inAAA Master Fund LLC (the “Master Fund”) in an account in the Master Fund’s name as margin for futures and other contracts traded for the Master Fund in accordance with the instructions of AAA Capital Management Advisors, Ltd., a commodity trading advisor selected by Ceres Managed Futures LLC, the registrant’s and the Master Fund’s managing member, and (iii) provide clearing services for such trades.The assets held in both the registrant’s and the Master Fund’s accounts will be segregated as customer funds. Pursuant to the Customer Agreement, the registrant shall pay MS & Co. a brokerage commission and shall indirectly pay MS & Co., through its investment in the Master Fund, for clearing and, where applicable, the execution of transactions.Pursuant to the Customer Agreement, the registrant shall also indirectly pay (or reimburse MS & Co. if previously paid) its allocable share of all actual transaction fees (including exchange, clearing, give-up, user and National Futures Association fees). The Customer Agreement may be terminated by either party upon notice to the other party. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AAA CAPITAL ENERGY FUND L.P. By: Ceres Managed Futures LLC, General Partner By/s/ Alper Daglioglu Alper Daglioglu President and Director Date:November 4, 2013 November 4, 2013 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:AAA Capital Energy Fund L.P. Current Report on Form 8-K Ladies and Gentlemen: On behalf of AAA Capital Energy Fund L.P. and pursuant to Rule 13a-11 promulgated by the Securities and Exchange Commission (the “Commission”), we transmit herewith for filing with the Commission via EDGAR a Current Report on Form 8-K pursuant to the Securities Exchange Act of 1934 and the rules and regulations thereunder. Should members of the Commission’s staff have any questions or comments with respect to this filing, please contact the undersigned at (212)728-8509. Very truly yours, /s/ Lisa Eskenazi Lisa Eskenazi Willkie Farr & Gallagher LLP cc:Todd Hand, Esq. (Morgan Stanley Smith Barney LLC) Rita M. Molesworth, Esq. (Willkie Farr & Gallagher LLP) James E. Lippert, Esq. (Willkie Farr & Gallagher LLP)
